UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN B. TRUESDALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:92-cr-00034-RLV-1; 3:11-cv-00634-RLV)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se.    Frank D. Whitney,
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin Truesdale seeks to appeal the district court’s

orders dismissing as successive his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The   order    is   not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)            (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this      standard        by     demonstrating          that

reasonable       jurists       would      find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the        prisoner     must

demonstrate      both    that       the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Truesdale has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

Additionally,       we       deny    Truesdale’s        motions        to     reverse    his

convictions, for transcripts at government expense, and to treat

his § 2255 motion as a motion to recall the mandate or a motion

                                             2
to alter or amend the judgment.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           DISMISSED




                                  3